Exhibit 10.1 Common Stock Option No: xxxxx EMPLOYEE COMMON STOCK OPTION AGREEMENT (Performance Vesting U.S. Agreement) EMPLOYEE COMMON STOCK OPTION AGREEMENT, dated as of (this “Agreement”), by and between BIOTA PHARMACEUTICAL, INC., a Delaware corporation (the “Company”), and [NAME] (the “Optionee”). R E C I T A L S: WHEREAS , the Company has previously adopted the Biota Biopharmaceutical 2007 Omnibus Equity and Incentive Plan, as amended (the “Plan”) in order to attract, retain and motivate service providers of the Company and its subsidiaries, and so that such individuals may participate in the Company’s long-term growth of the Company and its subsidiaries; and WHEREAS , the Company desires to grant to the Optionee an option (the “Option”) to purchase a number of shares of the Company’s Common Stock (the “Stock”) pursuant to the Plan and the terms and conditions contained in this Agreement. NOW, THEREFORE , for good and valuable consideration, the receipt and adequacy of which is hereby acknowledged, the Company and the Optionee, intending to be legally bound, agree as follows: Section 1.
